PER CURIAM.
This appeal is from a decree for an injunction and treble damages founded upon the sale of appellant’s automobile above a ceiling price fixed pursuant to the Emergency Price Control Act. 56 Stat. 33, §: 205(a) and (e), as amended, 58 Stat. 640,. 50 U.S.C.A.War Appendix, § 925(a) and. (e). Appellant is a dealer in automobiles. It is not disputed that he owned the automobile and that it was willfully sold by his regular salesman at a price above the-ceiling. Appellant denies that he personally participated in the violation of the Act and attacks the evidence which tended to show that he did so. But we need not consider whether that evidence was competent and sufficient, for personal participation -by the owner of a business is not necessary to his civil responsibility for vio-*189latious of the Act by his agents. Bowles v. Lee’s Ice Cream, Inc., 80 U.S.App.D.C. 1, 148 F.2d 113; Jung v. Bowles, 9 Cir., 152 F.2d 726; Di Melia v. Bowles, 1 Cir., 148 F.2d 725, certiorari denied 325 U.S. 886, 65 S.Ct. 1581, 89 L.Ed. 2000; Talbert v. Sims, 4 Cir., 143 F.2d 958; Carter v. Bowles, D.C.S.C., 56 F.Supp. 278; Bowles v. Dietter, D.C.Conn., 61 F.Supp. 880.
Affirmed.